UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4399


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT JAMES PEARSON WHITE, a/k/a RJ,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-02303-CMC-1)


Submitted:   June 13, 2013                 Decided:   July 11, 2013


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.     William N. Nettles, United States
Attorney,   Julius  N.   Richardson,   Assistant  United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Defendant–Appellant Robert James Pearson White pled guilty

to engaging in a conspiracy to distribute drugs in violation of

21 U.S.C. §§ 841(a)(1) and 846.                On appeal, White contends that

the district court erred in denying his motion to compel the

government      to     withdraw     its   Notice    of     Enhanced      Penalty     in

accordance      with    his    plea   agreement.         We     conclude     that   the

district court did not clearly err in determining that White

failed     to   provide       the   substantial    assistance          the   agreement

required, and thus affirm.



                                          I.

      White was indicted on three counts of drug-related crimes

and agreed to plead guilty to one.                  Relevant to this appeal,

White’s     plea     agreement      provided     that     in     exchange    for    him

providing substantial assistance, the government would move to

withdraw the         Notice   of    Enhanced    Penalty    it    had    filed,     which

increased White’s sentence to mandatory life imprisonment.                          The

agreement also provided that White’s failure to pass a polygraph

to   the   government’s        satisfaction     would     void    the    government’s

obligations under the agreement.

      At sentencing, the government reported that it would not

move to withdraw the Notice of Enhanced Penalty because White

had failed a polygraph test and had not provided substantial

                                          2
assistance.     White filed a motion to compel the government to

withdraw the notice.        The district court denied White’s motion

and imposed a life sentence.           White timely appealed.



                                        II.

      This   Court   reviews     the    district     court’s    denial    of    the

motion to compel for abuse of discretion.                  See Wells v. Liddy,

186 F.3d 505, 518 n.12 (4th Cir. 1999).                    We review whether a

party has breached a plea agreement under a bifurcated standard,

reviewing the district court’s factual findings for clear error

and the application of principles of contract interpretation de

novo.   United States v. Bowe, 257 F.3d 336, 342 (4th Cir. 2001).



                                       III.

      On appeal, White contends that the government unreasonably

declined to withdraw the Notice of Enhanced Penalty because, at

the plea hearing, it had stated or strongly suggested that White

had provided substantial assistance.             But the government had not

obligated itself to withdraw the Notice of Enhanced Penalty at

the   plea    hearing.      Rather,      the   government      stated    that    it

anticipated     White    would   qualify       for   the    withdrawal    if     he

continued    cooperating,    which      included,    as    White   acknowledges,

passing a polygraph test.         At sentencing, the government stated

that White had failed to provide substantial assistance, largely

                                         3
because he had failed a polygraph test.                       And there is no dispute

that White falsely answered at least one question during the

polygraph.        Nothing in the record suggests the district court

erred in determining that White’s failure to pass the polygraph

provided     a    legitimate,      objectively          reasonable     basis   for   the

government’s dissatisfaction with White’s performance under the

plea agreement.

      White      also   contends    that    that        the    plea   agreement    was   a

contract of adhesion containing unconscionable terms.                          Although

the plea agreement afforded White a favorable result, he was

under no obligation to accept it.                  United States v. Mezzanatto,

513   U.S.       196,   209-10   (1995)         (“The    plea     bargaining      process

necessarily exerts pressure on defendants to plead guilty . . .

but we have repeatedly held that the government ‘may encourage a

guilty plea by offering substantial benefits in return for the

plea.’”).        Further, we reject White’s argument that the terms of

the plea were unconscionably applied to him.                           White fails to

identify      precedent—nor        could    we      find       any—for    holding    the

polygraph provision was unconscionably applied.



                                           IV.

      In sum, the district court properly denied White’s motion

to compel specific performance of the plea agreement.

                                                                               AFFIRMED

                                            4